141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Albert Casiano HERNANDEZ, Appellant,v.Leroy BROWNLEE, also known as Leroy Brown; ClementineInfante, Appellees.
No. 97-3456.
United States Court of Appeals, Eighth Circuit.
Submitted: April 7, 1998.Filed: April 14, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Albert Casiano Hernandez appeals the district court's1 dismissal pursuant to 28 U.S.C.A. § 1915A (Supp.1998), of his 42 U.S.C. § 1983 action and the denial of his Fed.R.Civ.P. 59(e) motion to reconsider.  Upon review of the record and Hernandez's submissions on appeal, we conclude that dismissal of Hernandez's claims against Brownlee was warranted, as Hernandez's allegations were insufficient to state a claim.  See 28 U.S.C.A. § 1915A(b)(1) (Supp.1998).  We also conclude that dismissal without prejudice was appropriate as to Infante, as Hernandez's allegations against her were insufficiently specific.  See Edgington v. Missouri Dep't of Corrections, 52 F.3d 777, 779 (8th Cir.1995).  Accordingly, we affirm the judgment and denial of the Rule 59(e) motion.


2
A true copy.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas